Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on December 18, 2020 (the “Response”), the Applicant amends claims 1, 13 and 20. Claims 1-20 are pending, of which claims 1, 13 and 20 are independent.
Response to Arguments
Regarding claim 1-20, the amendments to independent claims 1, 13 and 20 and its subsequent inheritance by dependent claims 2-12 and 13-19 changes the scope of the claims. 
Regarding the objection to the specification, the amendments to the title overcomes the objection and hence, the objection to the specification is withdrawn.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to the independent claim 1 changes the scope of the claims. 
The Applicant argues, that “amended claim 1 … to clarify that use of a user's electronic credentials is monitored to determine whether the user's electronic credentials are being used from multiple different devices to access the same data from a third-party service provider. See application, ¶ [0068]. The claimed solution, as amended, prevents a situation where if "the same data for the same user is downloaded or otherwise accessed from the same third-party service provider 108 multiple times, from different hardware devices 102, 110 or the like, during different sessions with different session identities (e.g., internet protocol (IP) addresses, user agent strings, browser cookies, or the like) the third-party service provider 108 may require repeated verification (e.g., multiple one-time passwords, repeated multifactor authentication, or the like), may logout or block certain downloads, or the like." Id. at ¶ [0070]. … The prior art, in particular the Li reference that is used to reject this element of Claim 1, teaches a password change monitor that determines whether the same user password is being used at multiple different services, e.g., Facebook® and Amazon®. Li, col. 6 11. 4-8. Li, however, does not detect whether a user's credentials are being used to access the same data from multiple different devices. None of the other cited references cure the deficiencies in Li. Claims 13 and 20 are similar in scope to Claim 1. Applicant respectfully asserts that Claims 1, 13, and 20 are in condition for allowance. Claims 2-12 and 14-19 depend on Claims 1 and 13. Because the invention of Claims 1 and 13 is not obvious in relation to Katzin, Li, Abelow, de Jong, Reisman, Pruthi, and Subramanya, Applicant respectfully asserts that Claims 2-12 and 14-19 are similarly in condition for allowance because they depend from allowable claims. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). [0010] Applicant has amended Claims 1, 13, and 20. Applicant is not conceding in this application that the claims are not patentable, as the present claim amendments are only for facilitating expeditious prosecution of the application. Applicant respectfully reserves the right to pursue these and other claims in one or more continuations and/or divisional patent applications.”
In response/reply, the Examiner highlights that, Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Li et al (US Patent 10042999; hereinafter Li) in view of Abelow (US Patent Publication No. 20120069131 A1; hereinafter Abelow) in view of de Jong et al (US Patent Publication No. 20030140230 A1; hereinafter de Jong) teaches all the limitations of amended claims 1, 13 and 20, as written and presented for examination. Further, none of amended claims provide for ”detect[ing] whether a user's credentials are being used to access the same data from multiple different devices”.
Hence, Li teaches, detect for a user of the users, similar electronic credentials being used for the same third-party service provider of the first plurality of third-party service providers for multiple third-party service providers of the second plurality of third-party service providers (Li: Column 5, lines 50-67 and column 6, lines 1-21 provide determining similar passwords and if it was used previously and also provides for “the example password field identifier 250 may parse and/or otherwise identify keywords associated with username and/or password entry options (e.g., first name, last name, username, password, pwd, l_name, f_name, u_name, etc.)”—which is equivalent to detecting similar credentials and it includes the detection of usernames, first and last names etc.).
Further, Katzin, Li, Abelow and de Jong teach a session identity that includes IP address, client identity, device hardware, cookies (web, session, internet, authentication, tracking cookies etc.) and a digital twin (virtual account profile) and such a form of data aggregation along with its variants may be applied to (or utilized for) financial data aggregation, social media data aggregation, gaming data aggregation, medical/banking data aggregation etc.
Hence the amended claims 1, 13 and 20 are obvious over Katzin, Li, Abelow and de Jong. The detailed summary is provided under the 35 U.S.C. 103 rejection. Further, the patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their independent claim. Hence, the Applicant’s arguments in view of the amendments have been fully considered but they are not persuasive in view of reasons set forth above and the rejection of claims 1 ,13 and 20 and their dependent claims under 35 U.S.C 103 will be maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a filter module configured to’ in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure defined in the specification 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A filter module configured to: Paragraph 156 of the specification implements the claimed ‘a filter module configured to’ of claim 1 (and claims 2-12): 
[0155] A means for aggregating a user's …, a filter module 112, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/ or another semiconductor integrated circuit device), a network interface, a mobile hardware device 102, an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware, and/or other executable code stored on a computer readable storage medium.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ‘a hardware computing device’ in claims 1-20 which is equivalent to any general purpose computer configured to perform the functions recited in the limitations in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Li et al (US Patent 10042999; hereinafter Li) in view of Abelow (US Patent Publication No. 20120069131 A1; hereinafter Abelow) in view of de Jong et al (US Patent Publication No. 20030140230 A1; hereinafter de Jong).
Regarding claim 1, Katzin teaches:
An apparatus, comprising: a hardware computing device configured to download users' data from a first plurality of third-party service providers over a data network on behalf of the users for a second plurality of third-party service providers (Katzin: Abstract and figure 1, element 102 provides for a hardware computing device and a Universal Electronic Payment (UEP) apparatus; Figure 37 (entire figure) and figure 20 (elements 2001-2005) as well as paragraphs 0332, 0224, 0277, 0260, 0254, 0253, 0224, 0219, 0218, 0217, 0211, 0207, 0198, 0197, 0194, and 0168 provide for aggregation of user data from different third-party service providers); and 
(Katzin: Figure 9, element 931 and paragraphs 0100, 0154, 0237, 0380 provides for monitoring user credentials (passwords); Paragraph 0155 provides for UEP monitoring transactions; Figure 12, element 1223 as well as paragraphs 0100, 0132, 0204 and 0274 provide for user credentials (login credentials); Paragraphs 0158 and 0159 provides for monitoring tokens); 
share, with the multiple third-party service providers, data by the hardware computing device from the same third-party service provider with the similar electronic credentials using a same session identity (Katzin: Figure 9B, element 931, 932, 933 provide for sharing with select networks; Paragraphs 0084, 0093, 0100, 0153, 0154, 0214, 0263 and 0284 provides for sharing user data such as username, link, photos, location, account numbers, purchase information etc.; Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Note: Applicant defines the inclusion of IP address in a session identity in paragraph 0071).
Since Katzin does not ‘explicitly’ teach detect for a user of the users, similar electronic credentials being used for the same third-party service provider of the first plurality of third-party service providers for multiple third-party service providers of the second plurality of third-party service providers, Li in a similar field of endeavor (Credential Management) teaches detect for a user of the users, similar electronic credentials being used for the same third-party service provider of the first plurality of third-party service providers for multiple third-party service providers of the second plurality of third-party service providers (Li: Column 5, lines 50-67 and column 6, lines 1-21 provide determining similar passwords and if it was used previously and also provides for “the example password field identifier 250 may parse and/or otherwise identify keywords associated with username and/or password entry options (e.g., first name, last name, username, password, pwd, l_name, f_name, u_name, etc.)”—which is equivalent to detecting similar credentials), and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the detect similar credentials system and method of Li such that, the modified system of Katzin and Li detects similar electronic credentials of a user for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality of third-party service providers. One would have been motivated to make such a combination in order to improve security features as well as provide single sign-on capabilities (SSO) as per current industrial trends and maintain compliance with current industrial security updates. (Li: Column 5, lines 50-67 and column 2, lines 1-6)
Since Katzin in view of Li does not ‘explicitly’ teach [share, with the multiple third-party service providers], [account] data [downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials using a same session identity], Abelow in a similar field of endeavor (Aggregated Profile & Credential Management) teaches share, with the multiple third-party service providers, [account] data downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials using a same session identity (Abelow: Figure 175A (entire figure) and 175B (entire figure) as well as paragraphs 0721, 1572, 1694 and 1808 provide for sharing downloaded account profile with similar electronic credentials (username/identities/profile) with service providers using the same session identity).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the Detect similar credentials system and method of Li with the Techniques for Digital Profile & Credential Management System & Method of Abelow such that, the modified system of Katzin, Li and Abelow share, with the multiple third-party service [account] data downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials using a same session identity. One would have been motivated to make such a combination in order to improve security features as well as improve user’s digital experience & commercial experience in the digital world and also to maintain compliance with current industrial trends and industrial security updates. (Abelow: Paragraph 0145-0146).
Since Katzin in view of Li in view of Abelow does not ‘explicitly teach [share, with the multiple third-party service providers], the same data [downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials], de Jong (Aggregated Credential & Cookie Management) teaches share, with the multiple third-party service providers, the same data downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials (de Jong: Figure 46D (entire figure), figure 17 (entire figure), figure 18 (entire figure), figure 47 (entire figure) and figure 48 (entire figure) as well as paragraphs 0005 (user identity from cookies), 0027, 0119, 0120, 0122, 0135, 0141, 0153, 0206, 0208 (session ID cookie), 0241, 0243, 0244, 0245, 0246, 0248, 0249, 0250, 0251 and 0253 provide for aggregated user data stored in a credential and aggregated user data that is shared with multiple third-party service providers; Note: Katzin, Li, Abelow and de Jong teach a session identity that includes IP address, client identity, device hardware, cookies (web, session, internet, authentication, tracking cookies etc.) and a digital twin (virtual account profile) and such a form of data aggregation may be applied to financial data aggregation, social media data aggregation, gaming data aggregation, medical/banking data aggregation etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the Detect similar credentials system and method of Li with the Techniques for Digital Profile & Credential Management System & Method of Abelow with Aggregated Cookie Management System & Method of de Jong such that, the modified system Katzin, Li, Abelow and de Jong [share, with the multiple third-party service providers], the same data [downloaded by the hardware computing device from the same third-party service provider with the similar electronic credentials]. One would have been motivated to make such a combination in order to improve security & privacy features as well as improve user’s digital experience & shopping experience in the digital world and also to maintain compliance with current industrial trends and industrial security updates. (de Jong: Paragraph 0017).
Regarding claim 2, the rejection of claim 1 is incorporate. Katzin teaches: 
The apparatus of claim 1, wherein the same session identity comprises a same internet protocol address to which the same data is downloaded (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address).
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Katzin teaches:
The apparatus of claim 2, wherein the same session identity comprises a same user agent string identifying one or more of a browser, an operating system, and a hardware device of the same session identity (Katzin: Paragraph 0128 provides for client model (hardware device–HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser).
Regarding claim 4, the rejection of claims 1 and 2 are incorporate. Katzin teaches:
The apparatus of claim 3, wherein the same session identity comprises one or more same browser cookies (Katzin: Paragraph 0195 provides for browser cookie ($cookie)).
Regarding claim 6, the rejection of claim 1 is incorporate. Katzin teaches:
The apparatus of claim 1, wherein the multiple third-party service providers are each configured to maintain different metadata for the same data (Katzin: Paragraphs 0209, 0210 provide for metadata; Paragraphs 0157 provide for meta-data (meta_data); Abelow: Paragraphs 0116, 0826 provide for metadata; ).
Regarding claim 7, the rejection of claims 1 and 6 are incorporate. Katzin teaches:
(Katzin: Figures 2 (entire figure), figure 3B (entire figure), figure 7 (entire figure), figure 12B-E (entire figure), figure 50A-F (entire figure) as well as paragraph 0150 provide for financial transactions and records).
Regarding claim 13, the following applies: Claim 13 recites a method that is performed by the apparatus of claim 1. Hence the same rationale for the rejection of claim 1 applies to claim 13.
Regarding claim 14, the rejection of claim 13 is incorporate. Katzin teaches:
The method of claim 13, wherein the same session identity comprises one or more of a same internet protocol address to which the same data is downloaded, a same user agent string, and a same browser cookie (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address; Paragraph 0128 provides for client model (hardware device–HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser).
Regarding claim 20, the following applies: Claim 20 describes an apparatus that performs some of the functions of claim 1. Hence the same rationale for the rejection of claim 1 applies to claim 20.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Li et al (US Patent 10042999; hereinafter Li) in view of Abelow (US Patent Publication No. 20120069131 A1; hereinafter Abelow) in view of de Jong et al (US Patent Publication No. 20030140230 A1; hereinafter de Jong) in view of Reisman (US Patent Publication No. 20090319672 A1; hereinafter Reisman).
Regarding claim 5, the rejection of claims 1, 2 and 3 are incorporate. Resiman teaches:
 (Reisman: Paragraphs 0027, 0029, 0049, 0090, 0103, 0109, 0130, 0148, 0238, 0262, 0359, 0430, 0431, 0438, 0440, 0458, 0459, 0461, 0846 and Table 00002 provide for cloning cookies, sessions, browsers, displays and devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the Detect similar credentials system and method of Li with the Techniques for Digital Profile & Credential Management System & Method of Abelow with Aggregated Cookie Management System & Method of de Jong with the Cloning Techniques of Reisman such that, the modified system of Katzin, Li, Abelow, de Jong and Reisman spoofs one or more of the browser, the operating system, and the hardware device of the same session identity [in order] to maintain the same session identity from the hardware computing device. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve user’s digital experience & shopping experience in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Reisman: Paragraph 0006-0008 provides for improving user experience and exploiting advances in digital technology and coordinating activity).
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Li et al (US Patent 10042999; hereinafter Li) in view of Abelow (US Patent Publication No. 20120069131 A1; hereinafter Abelow) in view of de Jong et al (US Patent Publication No. 20030140230 A1; hereinafter de Jong) in view of Pruthi et al (US Patent Publication No. 20160350748 A1; hereinafter Pruthi).
Regarding claim 8, the rejection of claim 1 is incorporate. Katzin teaches:
The apparatus of claim 1, wherein the filter module is configured to maintain the same session identity for downloading the same data from the same third-party service provider (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address)—where the IP address is equivalent to maintaining same session identity; Paragraph 0128 provides for client model (hardware device–HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser—other forms of session identity that remain ‘relatively’ unchanged).
Since, Katzin, Li, Abelow and de Jong do not teach “in response to one of the multiple third-party service providers removing the user”, Pruthi (Account Access using Authentication Tokens) teaches “in response to one of the multiple third-party service providers removing the user” (Pruthi: Abstract and paragraphs 0005, 0006, 0007, 0008, 0009, 0013, 0014, 0015, 0017, 0018, 0021, 0028, 0058, 0061, 0061, 0063, 0064, 0066, 0069, 0070, 0071, 0073, 0074, 0075, 0077, 0078, 0080, 0081, 0082, 0083, 0084, 0087, 0097, 0098, 0103, 0105 and claim 1 provide for account aggregators and de-authorizing an aggregator by a third-party service provider; Figure 6 (entire figure), figure 7 (entire figure), figure 8 (entire figure), and figure 9 (entire figure) provide for aggregator platform authentication and adding user; Figure 10 (entire figure), figure 11 (entire figure), Figure 5I and figure 12 (entire figure) provides for revoke access (remove user from aggregator platform)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the Detect similar credentials system and method of Li with the Techniques for Digital Profile & Credential Management System & Method of Abelow with de Jong with the Account Authentication, Addition & Revocation Techniques of Pruthi such that, the modified system of Katzin, Li, Abelow, de Jong and Pruthi maintains the same session identity for downloading the same data from the same third-party service provider in response to one of the multiple third-party service providers removing the user. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve user’s digital experience & shopping experience in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Pruthi: Paragraphs 0003-0004 provides for improving user experience, functionality and security in relation to aggregation platforms).
Regarding claim 9, the rejection of claims 1 and 8 are incorporate. Katzin teaches:
The apparatus of claim 8, wherein the filter module is configured to begin sharing the same data downloaded from the same third-party service provider with the similar electronic credentials using the same session identity again with the one of the multiple third-party service providers in response to the one of the multiple third-party service providers re-adding the user (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address)—where the IP address is equivalent to maintaining same session identity; Paragraph 0128 provides for client model (hardware device–HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser—other forms of session identity that remain ‘relatively’ unchanged; Pruthi: Abstract and paragraphs 0005, 0006, 0007, 0008, 0009, 0013, 0014, 0015, 0017, 0018, 0021, 0028, 0058, 0061, 0061, 0063, 0064, 0066, 0069, 0070, 0071, 0073, 0074, 0075, 0077, 0078, 0080, 0081, 0082, 0083, 0084, 0087, 0097, 0098, 0103, 0105 and claim 1 provide for account aggregators and de-authorizing an aggregator by a third-party service provider; Figure 6 (entire figure), figure 7 (entire figure), figure 8 (entire figure), and figure 9 (entire figure) provide for aggregator platform authentication and adding user; Figure 10 (entire figure), figure 11 (entire figure), Figure 5I and figure 12 (entire figure) provides for revoke access (remove user from aggregator platform)).
Regarding claim 15, the rejection of claim 13 is incorporate. Claim 15 describes a method performed by the apparatus of claim 8. Hence the same rationale for the rejection of claim 8 applies to claim 15.
Regarding claim 16, the rejection of claims 13 and 15 are incorporate. Claim 16 describes a method performed by the apparatus of claim 9. Hence, the same rationale for the rejection of claim 9 applies to claim 16 as described above.
Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Li et al (US Patent 10042999; hereinafter Li) in view of Abelow (US Patent Publication No. 20120069131 A1; hereinafter Abelow) in view of de Jong et al (US Patent Publication No. 20030140230 A1; hereinafter de Jong) in view of Subramanya et al (US Patent Publication No. 20170118222 A1; hereinafter Ramya).
Regarding claim 10, the rejection of claim 1 is incorporate. 
Since Katzin, Li, Abelow and de Jong do not explicitly teach the apparatus of claim 1, wherein the filter module is configured to clone the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password, Ramya in a similar field of endeavor (GUI based credential management for impersonation) teaches wherein the filter module is configured to clone the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password (Ramya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Credential Management System & Method of Katzin with the Detect similar credentials system and method of Li with the Techniques for Digital Profile & Credential Management System & Method of Abelow with Aggregated Cookie Management System & Method of de Jong with the Impersonation Techniques of Ramya  such that, the modified system of Katzin, Li, Abelow, de Jong and Ramya clones (or impersonates) the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve user’s digital experience & access to resources in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Ramya: Paragraphs 0009-0010 provide for improving impersonation experience to access resources).
Regarding claim 11, the rejection of claims 1 and 10 are incorporate. Katzin teaches:
The apparatus of claim 10, wherein the filter module is configured to prompt the user for the changed password through a graphical user interface for one or more other third-party service providers of the multiple third-party service providers in response to successfully downloading the data using the changed password and the cloned session identity (Ramya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).
Regarding claim 12, the rejection of claims 1 and 10 are incorporate. Katzin teaches:
The apparatus of claim 10, wherein the filter module is configured to prompt the user for a previous password of the same electronic credentials through a graphical user interface for the one of the multiple third-party service providers in response to failing to download the data using the changed password and the cloned session identity (Ramya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).
	Regarding claim 17, the rejection of claim 13 is incorporate. Claim 17 describes a method performed by the apparatus of claim 10. Hence the same rationale for the rejection of claim 10 applies to claim 17.
	Regarding claim 18, the rejection of claims 13 and 17 are incorporate. Claim 18 describes a method performed by the apparatus of claim 11. Hence, the same rationale for the rejection of claim 11 applies to claim 18 as described above.
Regarding claim 19, the rejection of claims 13 and 17 are incorporate. Claim 19 describes a method performed by the apparatus of claim 12. Hence, the same rationale for the rejection of claim 12 applies to claim 19 as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent 9515999; 10038688; 8955149 and US Patent Publications 20150026049; and 20160050193.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        





/Tischi Balachandra/Examiner, Art Unit 3662